IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                         JANUARY 1999 SESSION
                                                  FILED
                                                  February 5, 1999

                                                 Cecil Crowson, Jr.
STATE OF TENNESSEE,               )               Appellate C ourt Clerk
                                  )    NO. 02C01-9803-CC-00088
      Appellee,                   )
                                  )    OBION COUNTY
VS.                               )
                                  )    HON. WILLIAM B. ACREE, JR.,
LAMANIS EUGENE OWENS,             )    JUDGE
                                  )
      Appellant.                  )    (Certified Question of Law)



FOR THE APPELLANT:                     FOR THE APPELLEE:

JAMES H. BRADBERRY                     PAUL G. SUMMERS
Court Square West                      Attorney General and Reporter
109 Poplar Street
P.O. Box 789                           CLINTON J. MORGAN
Dresden, TN 38225-0789                 Assistant Attorney General
                                       Cordell Hull Building, 2nd Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       THOMAS A. THOMAS
                                       District Attorney General

                                       JAMES T. CANNON
                                       Assistant District Attorney General
                                       414 South Fourth
                                       P.O. Box 218
                                       Union City, TN 38261-0218




OPINION FILED:



APPEAL DISMISSED



JOE G. RILEY,
JUDGE
                                     OPINION



       The defendant, Lamanis Eugene Owens, pled guilty in Obion County

Circuit Court to possession of marijuana over one-half ounce with the intent to

sell, a Class E felony. The guilty plea was entered after the trial court overruled

defendant's motion to suppress evidence. Although defendant attempted to

reserve the suppression issue as a certified question of law dispositive of the

case, he failed to properly do so. The appeal, therefore, is DISMISSED.



                                         I.



       The defendant was observed making a turn in his car without signaling.

Officer Scott King of the Union City Police Department made a traffic stop based

upon the defendant's failure to signal. The defendant could not produce a

driver's license, and King learned from the dispatcher that the defendant's

driver's license was suspended. The defendant was arrested for driving on a

suspended license and placed in King's patrol car.



       Officer King then conducted a search of the passenger compartment of

defendant's car incident to the arrest. The search yielded 285 grams of

marijuana. The defendant was then arrested for possession of marijuana with

the intent to sell.



       The defendant subsequently filed a motion to suppress, alleging King had

made an illegal pretextual stop. The defendant changed theories at the hearing

on the motion and claimed the stop was invalid because he did not violate the

signal statutes. See Tenn. Code Ann. §§ 55-8-142(a); 55-8-143(a)(requiring a

signal only when other traffic may be affected by such movement).



       The trial court overruled the motion to suppress, finding a lawful stop



                                         2
pursuant to a traffic violation. The trial court further held the search incident to a

lawful arrest and valid based upon New York v. Belton, 453 U.S. 454, 101 S.Ct.

2860, 69 L.Ed.2d 768 (1981).



       The defendant subsequently pled guilty to the offense. Neither the written

guilty plea agreement nor the guilty plea transcript is a part of the appellate

record; however, the following sentence appears in the judgment form under

special conditions: "Defendant reserves the right to appeal the legality of the

stop and search." This one sentence appears to be the defendant's attempt to

reserve the issue for determination as a certified question of law dispositive of

the case.



                                          II.



       The state argues that the defendant failed to properly reserve a certified

question of law. We must agree with the state’s argument.



       Tenn. R. Crim. P. 37(b)(2) specifies the avenue of appeal for a defendant

who pleads guilty and desires to reserve a certified question of law dispositive of

the case. The Tennessee Supreme Court explicitly outlined the requirements to

properly reserve a certified question of law.


              Regardless of what has appeared in prior petitions,
              orders, colloquy in open court or otherwise, the final
              order or judgment from which the time begins to run to
              pursue a T.R.A.P. 3 appeal must contain a statement of
              the dispositive certified question of law reserved by
              defendant for appellate review and the question of law
              must be stated so as to clearly identify the scope and
              the limits of the legal issue reserved. For example,
              where questions of law involve the validity of searches
              . . . the reasons relied upon by defendant in the trial
              court at the suppression hearing must be identified in
              the statement of the certified question of law and review
              by the appellate courts will be limited to those passed
              upon by the trial judge and stated in the certified
              question . . . Also, the order must state that the certified
              question was expressly reserved as part of the plea
              agreement, that the State and the trial judge consented

                                           3
              to the reservation, and that the State and the trial judge
              are of the opinion that the question is dispositive of the
              case. Of course, the burden is on the defendant to see
              that these prerequisites are in the final order and that
              the record brought to the appellate courts contains all of
              the proceedings below that bear upon whether the
              certified question of law is dispositive and the merits of
              the question certified. No issue beyond the scope of
              the certified question will be considered.


State v. Preston, 759 S.W .2d 647, 650 (Tenn. 1988). These requirements have

been strictly interpreted by the Tennessee Supreme Court since the Preston

decision. See State v. Pendergrass, 937 S.W.2d 834 (Tenn. 1996).



       In Pendergrass, the Tennessee Supreme Court addressed a trial court's

issuance of a second order of judgment in an attempt to cure the first order's

failure to mention the certified question of law. Pendergrass, 937 S.W.2d at 835.

The second order, filed over a month after the first, provided as follows:


              It appears that the Defendant, SHERYL
              PENDERGRASS, by and through counsel, has timely
              filed a Notice of Appeal in this case. The Defendant is
              appealing a certified question of law with regard to a
              Motion to Suppress evidence.

              It appears that the Defendant filed a Motion to
              Suppress evidence based upon allegations that the
              State illegally obtained evidence by listening to
              conversations of the Defendant and other persons by
              electronically monitoring the Defendant's cordless
              telephone conversations . . .

              The Defendant has now timely filed a Notice of Appeal
              and has explicitly reserved with consent of the State
              and of the trial court the right to appeal the certified
              question of law that is dispositive of the case.


Id. at 835-36. Although the second order was ruled untimely, the Court further

stated that it also failed to comply with the "unambiguous mandatory

prerequisites of Preston." Id. at 838. The Court held the second order did not

clearly identify the scope and limits of the legal issue involved, making it

impossible for an appellate court to properly review the final judgment of the trial

court. Id.




                                          4
       In the instant appeal, the order of judgment contains even less information

than the Pendergrass order. It falls short of fulfilling several of the mandates of

Preston. The sole statement that “Defendant reserves the right to appeal the

legality of the stop and search" is insufficient. As the certified question of law is

not properly before this Court, the appeal is DISMISSED.




                                                  ________________________
                                                  JOE G. RILEY, JUDGE

CONCUR:




______________________________
DAVID G. HAYES, JUDGE



______________________________
JOHN EVERETT WILLIAMS, JUDGE




                                          5